261 Pa. Superior Ct. 532 (1978)
396 A.2d 29
Commonwealth
v.
Holcomb, Appellant.
Superior Court of Pennsylvania.
Submitted June 21, 1977.
November 17, 1978.
David E. Auerbach, Assistant Public Defender, for appellant.
Frank T. Hazel, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM:
Appellant's brief being so defective as to be useless to the Court, the appeal is quashed in accordance with Pennsylvania Rule of Appellate Procedure 2101. See also, Rule 2118, Pa.R.A.P., and Commonwealth v. Wyant, 254 Pa.Super. 464, 386 A.2d 43 (1978). The prothonotary is directed to send a copy of this order directly to appellant.
JACOBS, P.J., and SPAETH, J., would affirm.
WATKINS, former P.J., and HOFFMAN, J., did not participate in the consideration or decision of this case.